Title: 10th.
From: Adams, John Quincy
To: 


       The storm continued all this day, and rather with increasing violence. Thompson and I again dined with Mr. Parsons.
       I passed the evening with Putnam at his lodgings: I this day got through Foster, and have been more pleased than with any professional book I have hitherto read; not even Blackstone excepted. The subject indeed being the pleas of the Crown, is not so immediately connected with a young lawyer’s practice as many other books; but as Foster always ascends to first principles, his reasoning, may by analogy apply to very different branches. The style is nervous and elegant suitable to the dignity of the author; and the “pride of virtue,” as he himself expresses it, shines forth in every page of the performance. What increases greatly the pleasure with which this book is read, is that the writer appears, not only a learned and judicious lawyer, but an excellent man. The encomiums which he justly bestows upon Sir Thos. Abney, are said to be applicable in a still more eminent manner to himself. And after all, the virtues of the heart have a greater claim even to our veneration and esteem, than all the splendid appendages of genius. The compliment which Thompson pays to Pope, 
         
          For though, not sweeter his own Homer sings,
          Yet is his Life the more endearing song,
         
         is more to his Honour than the most laboured panegyric, that ever was composed, of his talents.
       I have undertaken to read Hume’s History of England again: It is almost seven years since I read it, and the connexion of important events in that kingdom has almost been obliterated from my memory.
      